Title: Thomas Lamberti to Thomas Jefferson, 5 May 1819
From: Lamberti, Thomas
To: Jefferson, Thomas


          
            
              Eccellenza
                5. Maggio. 1819. Lynchburg. Va.
            
            Un Giovane Italiano, che si ritrova nella più critica circostanza, la di cui descrizione sarebbe troppo penosa per esso, il detagliarla; osa indirizzarsi al Vostra Signoria, onde ottenere i mezzi per trasportarsi alla New Orleans; il sottoscritto conosce abbastantemente l’arditezza di domandare a V.S. tali soccorsi; ma d’altronde si confida, che ricorendo ad una persona, quale è lei, non  può in nessuna maniera discapitare. Io mi tratterò costì fino che avrò l’onore di una sua risposta. Col più profondo rispesto, mi dico
            
              Di Vostra Signoria Servo Umilissimo
              Thomas Lamberti
            
          
          
            Arrivato alla New Orleans mi farò un dovere di rendere ciò, che V. Signoria vorrà bene imprestarmi
          
         
          Editors’ Translation
          
            
              
                Excellency
                 5. May 1819. Lynchburg. Va.
              
              A young Italian, who finds himself in a most critical situation, the description of which would be too painful for him to detail, dares to address you, Sir, in order to obtain the resources necessary to travel to New Orleans. The undersigned knows very well the boldness of asking you, Sir, for such assistance, but he also trusts that turning to a person such as yourself will be in no way detrimental. I will await here the honor of your reply. With the deepest respect, I am
              
                 Sir, Your Humblest Servant
                Thomas Lamberti
              
            
            
              After arriving in New Orleans, I will make it my duty to return what you, Sir, kindly decide to lend me
            
          
        